Hoar, J.
The objection which is decisive against the petitioner’s claim for a lien upon the greater part of the account appended to his petition is this, that the charges are for work and materials furnished under an entire contract, and for an entire price. As he had given no notice to the owner of the land of his intention to claim a lien for the materials before they were furnished, he has no lien for them. Gen. Sts. c. 150, § 2. And having no lien for the materials, he has none for the labor, because there was no agreement for the labor separately, nor has any sum ever become due for it. Morrison v. Minot, 5 Allen, 403. Graves v. Bemis, 8 Allen, 573.
But the second, third, ninth and eleventh items of the account *154are for labor only, which was not performed as a part of any contract which included the furnishing of materials. It is argued for the defendants that the eleventh item, “ for cleaning slabs and pointing round them,” includes the supply of some small amount of material. But we do not think that it appears to be true, or that there is any reason to suppose that the material used for such a purpose would make any appreciable addition to the price of the work. For these items the petitioner is therefore entitled to enforce his lien.
The petitioner filed his statement of account in the clerk’s office of Roxbury within thirty days after he ceased to labor on the building, as required by Gen. Sts. c. 150, § 5. Hubbard v Harris, 8 Allen, 590. The labor was performed with the consent of the owner of the building, for he bad made an express agreement with Dorman that the building should be erected; and his stipulation that all liens should be discharged before he would convey the estate to Dorman obviously contemplated the creation of liens in the progress of the work.
As the estate was mortgaged, however, before the statement was recorded, the lien only attaches to the equity of redemption which Dorman held. Gen. Sts. c. 150, § 33.

Judgment for the petitioner.